Title: To Thomas Jefferson from Catherine Church, 23 February 1801
From: Church, Catherine
To: Jefferson, Thomas



N. York Febry. 23d

At a moment when called by the voice of a nation to its highest station congratulations flow to you from all quarters shall an insignificant individual of it presume to offer you her’s. Yes my good Sir I flatter myself you will permit it, when I reflect on the many proofs of your good will towards me & persuaded that the effusions of a grateful remembrance can never want a welcome from the goodness & sensibility which have given rise to them—& in the pleasure arising from the elevation of those whom we value recognize the interest I have in this event; Did either my situation in life, my age, or (perhaps more properly) my sex, render me fit or adequate to be a Politician the basis of my satisfaction might be in public good but as I am nothing less than that, I will only address you in the language of the heart that will at least have the merit of sincerity while the other would be only an ignorant affectation and since you my dear Sir can never have any reason to quarrel with truths I may offer them to you in all their simplicity; May you after having satisfied the ambition of your Friends realize the Wishes of affection & in the cares of government never know a diminution of happiness, & if to the empire over hearts, can be connected one equally fascinating let this addition prove such to you; the latter may perhaps boast of one charm, than the former can have in your eyes, the attraction of novelty—
I wrote to my dear Maria last summer, It is very long since I have heard from her & hope my letter found her as well & as happy as I ever wish her to be—since that I have had a long & dangerous illness, which has exiled me a little from my friends in interrupting our correspondence—pray do me the favor to mention me affectionately to her & Mrs. Randolph—
You will see en passant a charming little friend of whom Carolina robs us; I wish for her sake & that of your Daughters that she left us  to be near them, as their goodness & amicability render them worthy of each other—Her father & our Vice President has the complaisance to take charge of this letter—Remember Sir that you are now to make no jaloux & that the state of N. York will expect a visit from its President—& I am well disposed to urge their claim very strongly—
Adieu Sir accept with your usual bienviellance the assurances of my respectful attachment

Catherine Church

